Brtan, J.,
delivered the following dissenting opinion:
Since the motion for re-argument in this case, there has been considerable discussion among the Judges about the interpretation and effect of the written contract. It will enable me to set my views in a clearer light, if I quote all that portion of it, which has any bearing on this controversy. It is as follows : “The *308said party of the first part hereby covenants and agrees, to and with the said parties of the second part, to sell nnto them all the wood, with the reservations and exceptions hereinafter contained, purchased by the said party of the first j)art from one T. Snowden Thomas, by agreement dated February twenty-second, of the year eighteen hundred and eighty-six ; said tract of woodland lying north of the east and west road connecting the road from Bay-to North East, with that from Bay View to Charlestown, except a few acres on the west of the Bay View and Charlestown road, adjoining the land of S. P. Maffitt, for the sum of three hundred dollars, to be paid on or before the twenty-second day of August, in the present and current year. And the said party of the first part hereby reserves all the rails and posts now cut on said tract, and the further right to cut and remove all chestnut timber on said tract that will make rails and posts." The agreement with Thomas shows that Sentman had bought the wood on Thomas’ tract of woodland; and the tract is described in the same terms as those used in the contract above quoted. It will be seen that no boundaries of the tract are given. It is described in a general way as lying north of a certain road, a few acres adjoining- the land of one Maffitt being excepted from the operation of the contract. Probably no well-informed lawyer would ever doubt that parol evidence was competent to point out and identify the subject-ipatter which was purchased. The land in question was the Thomas tract,' and the limits and extent of that tract could not be ascertained except by the aid of testimony extrinsic to the written contract. If one should sell, for instance, the Indian Queen Hotel, and the premises connected with it; of necessity, we should resort to parol evidence to learn what hotel was meant, and what was the extent *309of the premises belonging to it. And so we must always make inquiry for the thing which is described in the contract of sale. But it is an entirely different question, when we seek to change the terms of the contract, and to bind the parties by stipulations into which they never entered. The wood on the Thomas tract was sold; therefore the extent of the tract must be ascertained by appropriate evidence. But there is no recital, or covenant in the written contract, that the eastern boundary of the tract was the old fence. In my judgment, it is absolutely clear that this stipulation cannot be injected into the contract by parol evidence. The contract was under the seals of both parties. It has been always supposed that this inode of contracting possessed in the eye of the law unusual solemnity, and implied settled purpose and great deliberation. "We may ask what is the use of written contracts, if the parties are bound to the performance of obligations which are not contained in them. Let one draw his contract with the utmost caution, and enumerate every stipulation by which he is willing to be bound. When impleaded in a Court of justice is he no longer allowed to ask: “Is it so nominated in the bond ?” The doctrine quoted from Gfreenleaf in the opinion delivered at the last term of this Court is not impugned by any reputable authority whatsoever. Without repeating that quotation, it is sufficient to say that all conversations and declarations of the parties are rejected in determining the intent and meaning of a written contract. The same learned author explains the difference between this conservative doctrine and the principle of admitting parol testimony to apply the •written instrument to its appropriate subject-matter. He says: “As it is a leading rule in regard to written instruments, that they are to be interpreted according to their subject-matter, it is obvious that parol or verbal *310testimony must be resorted to, in order to ascertain the nature and qualities of the subject, to which the instrument refers. Evidence which is calculated to explain the subject of an instrument is essentially different in its character from evidence of verbal communications respecting it.” 1 Greenleaf’s Evidence, sec. 286. Butthe contract in this case is protected from interpolation not only hy the common law, hut also by the Statute of Frauds. According to Smith vs. Bryan, 5 Md., 141, these trees are regarded as goods, and the sale of them was within the seventeenth section of the Statute of Frauds. Bryan, by written contract, had sold certain trees standing on his land to Smith; Smith having cut and removed some of them, by parol contract resold the residue to Bryan. This Court held that each contract was for the sale of goods; and was within the seventeenth section of the Statute. As Bryan was in possession of the land on which the trees were standing, at the time he repurchased them from Smith, it was further held that the delivery-to him was as perfect as it could be made. The section of the Statute in question enacts that no contract for the sale of any goods, wares and merchandise for the price of ten pounds sterling, or upwards, shall be allowed to be good, unless there shall be delivery of part of the goods, or earnest given to hind the bargain, of part payment, or some note or memorandum in writing signed by the parties or their agents. In the present case there was neither delivery, earnest nor part payment. For surely no one will contend that the purchaser’s own note was either earnest or payment. Certainly, Glenn vs. Smith, 2 Gill & Johnson, 493, ought to set such a question at rest in Maryland. The Statute then requiring this contract to be in writing, it must necessarily be wholly in writing. This is the uniform language of the authorities, and has been expressly declared by this Court. In Lazear vs. Natl. *311Union Bank of Md., 52 Md., 119, 120, it is said: “Where parties have entered into a written agreement, it is only reasonable to suppose that they have introduced into the written instrument every reasonable and material term and circumstance; and, consequently, all parol testimony of conversations made by either of them, whether before or after, or at the time of the completion of the contract, will be rejected. 2 Taylor’s Ev., sec. 1035; 2 Greenl. Ev., sec. 275; McElderry vs. Shipley, 2 Md., 25. All oral negotiations or stipulations between the parties, preceding or accompanying the execution of a written instrument, are regarded as merged in it, and the written instrument is treated as the exclusive medium of ascertaining the agreement of the parties to it. Bladen vs. Wells, 30 Md., 581. This rule should be more rigidly enforced in a case like the one now under consideration, where the Statute of Frauds requires the contract to be in writing to make it valid. Where that Statute requires the contract to be in writing, it cannot be partly in writing and partly in parol. Frank vs. Miller, 38 Md., 460; Moale vs. Buchanan, 11 Gill & J., 322.” AVith respect to contracts mentioned in the seventeenth section, if they are not made according to its requirements, the language is, that they are not allowed to be good. They are invalid for any and every purpose. We held in Baker Bros. & Co. vs. Lauterbach, Adm'x, 68 Md., 64, that a contract void by the Statute could not be made the ground of a defense, any more than of a demand. Standing then on these reasons and authorities, I maintain that the alleged parol contract stipulating that the old fence was the eastern boundary of the tract is utterly void for all purposes. We can draw no safe analogies for the decision of this case, from the practice of Courts of equity in refusing specific performance where there has been a mistake of material facts; or in reforming writ *312ten instruments where mistakes or omissions have occurred through fraud or accident; or in dealing’ with sales made by trustees of their own appointment, where the Court being really the vendor, and consulting its own sense of justice, releases a purchaser from inequitable terms contained in his contract. The distinction is palpable and broad between all such proceedings, and those which come within the jurisdiction of a Court of law.
The question of fraud in making the statement that the old fence was the eastern boundary of the tract, was properly left to the jury in the first and fifth prayers of the plaintiff; and was improperly qualified by the prayer of the defendants.
After the best reflection which I have been able to give to the subject, I am still convinced that the opinion delivered at the last term was a correct exposition of the law. ^
(Filed 14th June, 1888.)
The following statement and opinion delivered by Judge. Bkyau speaking for the Court at the January Term, 1888, is inserted by his direction, as necessary to a full understanding of the foregoing dissenting opinion:
This is the second appeal in this case. After it was remanded on the former appeal, judgment was entered for the defendants, and the plaintiff appealed. At the trial the plaintiff offered in evidence a promissory note for three hundred dollars, dated February 22nd, 1886, made, by the defendants, and payable to the order of the plaintiff six months after date. The defendants proved that the note was given in payment for the wood on a tract of land, which had been purchased from the plaintiff by the defendants, G-amble and Logan; *313the defendant, Hammond, being merely the surety on the note; and then offered in evidence the contract by which the wood was purchased. This contract was under the hands and seals of the plaintiff, and Gamble and Logan. By it the plaintiff sold all the wood, with certain reservations and exceptions, which he had purchased from T. Snowden Thomas on a tract of land lying north of the east and west road, connecting the road from Bay—To Horth East, with that from Bay Yiew to Charlestown, except a few acres on the west of the Bay Yiew and Charlestown road adjoining the land of S. P. Maffitt. The defendants further proved that before the contract was signed Gamble and Logan went with the plaintiff several times to examine the tract, that they walked over the land and examined the wood, and that the plaintiff pointed out to Gamble and Logan the boundaries; that he told them that the eastern boundary between the Thomas tract and the land of J. L. McDaniel was marked by an old fence; that neither Gamble nor Logan knew where the boundaries of the Thomas tract were, and that relying on said representations of the plaintiff in regard to the eastern boundary of the Thomas tract, they ‘signed the contract; that the true line of the eastern boundary of the tract was westward of the old fence, and that between this fence and the true eastern boundary there were about twelve acres; that they curt oh these twelve acres about one hundred and one cords of wood, which they were obliged to leave there, and that McDaniel had sued them for the trespass. The defendants also proved that they had exit other wood on the tract, and sold some of it, and had made some of it into charcoal; that they had sold about nine thousand bushels of charcoal. It was also proved that a few days after the note in suit became due Gamble and Logan tendered to plaintiff' one hundred and sixty dollars which he *314refused to .accept. The plaintiff then testified that prior to the contract with Gamble and Logan, he had been in negotiation with Thomas for the purchase of the chestnut rail and ]3ost timber; that he had no use for the cord-wood on the tract, but that Gamble and Logan told him that if he would buy all the wood on the tract they would buy from him all the cord wood for three hundred dollars, and that he could reserve the chestnut rail and post timber; that he knew nothing of the lines of the tract himself, but that Thomas, the owner, walked with him over said tract, and pointed out what he said were the boundaries; that he pointed out the old fence as the eastern boundary between himself and McDaniel; and that after-wards, he, the plaintiff, walked over the tract with Logan and Gamble, and told them, that Thomas told him, that the fence was the eastern boundary of the tract; that he did not profess to know anything about the lines himself, but merely repeated to Logan and Gamble what Thomas had told him, and told them that Thomas had so told him; that after he had walked over the tract with Logan and Gamble he bought the wood on the tract from Thomas by written contract. The tract is described in this contract in the same terms as those used in the contract with Logan and Gamble. Plaintiff further proved that he acted in perfect good faith in making the representations to Logan and Gamble in regard to the eastern boundary of the tract, and that he made them solely on Thomas' representations to him, as he told Logan and Gamble at the time. Defendants offered evidence by Thomas that he had never pointed out the old fence to the plaintiff as the boundary line.
The .plaintiff offered five prayers, all of which were rejected by the Court, and the defendants offered one prayer which the Court granted. In this Court the plaintiff' waived his second, third and fourth prayers.
*315His first and fifth prayers are as follows:
1. If the jury find that the plaintiff and defendants executed and delivered the within contract between them, dated the 26th of February, 1886, and that in pursuance of the stipulations therein contained, the defendants executed and delivered the promissory note sued on, and that said note has not been paid; then plaintiff is entitled to recover in this action; unless the jury further find that the defendants were induced to sign said contract of 26th February, 1886, by the fraud of the plaintiff.
5. If the jury believe that the plaintiff made certain representations to the defendants prior to the signing of the written contract of the 26th February, 1886, which has been offered in evidence in regard to the location of the divisional line between the lands of T. Snowden Thomas and J. L. McDaniel, which representations were in point of fact untrue, but that the plaintiff believed them to be true, and acted bona fide and honestly in making them, and because the owner of the said tracts, namely, T. Snowden Thomas, had told him prior to that time, that they w-ere true, and he, the plaintiff, believed him, then such representations will be no bar to a recovery in this case, unless the jury further believe said representations were recklessly or negligently made.
The defendants prayer is as follows:
If the jury believe from the evidence, that the defendants, Gamble and Logan, were induced to enter into the contract of the 26th of February, 1886, by the rep-son tation of the plaintiff, that he was the owner of the wood on the tract of land mentioned in the evidence, up to the fence laid down on the plat offered in evidence, and that but for such representation the defendants would noin have entered into said contract: and if the jury further believe that the plaintiff was not *316the owner of said wood beyond the red divisional line on the east, laid down on said plat, then the defendants are entitled to a deduction from' the amount of the note offered in evidence, to the extent of the value of the wood on the portion of land between said fence and division-line, and such reasonable expenses, if any, as the jury may find the defendants incurred in cutting the wood on said portion of land; provided the jury further find that said representation was made by the plaintiff either fraudulently or falsely in point of fact.
The red divisional line mentioned in defendants’ prayer was the eastern boundary of the Thomas tract as shown by a plat made by a surveyor.
Plaintiff excepted to the ruling of the Court; and the verdict and judgment being against him, he appealed. ,
A inotion was made to dismiss this appeal. The verdict was rendered on the third day of February, 1881, and was regarded by the Circuit Court as a verdict for the plaintiff. Judgment was accordingly entered in his favor. As a matter of course the plaintiff could not be required to appeal from a judgment in his own favor. This Court reversed the judgment on a writ of error sued out by defendants, and decided that judgment should be entered for them. This judgment was accordingly entered on the fifth day of January, 1888, and the appeal was prayed by plaintiff on same day. Appeals are allowed in Courts of law from final judgments, and not from matters interlocutory. The plaintiff appeals from the final judgment against him on the very day of its rendition. The motion' to dismiss the appeal must be overruled.
•It must be considered as settled in this State “that where fraud has occurred in obtaining, or in the performance of contracts, or where there has been a *317failure of consideration, total or partial, or a breach of warranty, fraudulent or otherwise, all or any of these facts may be relied on in defence by a party when sued upon such contracts, and that he shall not be driven to assert them either for protection, or as a ground for compensation in a cross action.” We have quoted the language of the Court in Groff vs. Hansel, 33 Md., 161. In the same case, it was held that all these defences might be made in actions on promissory notes between the original parties. These defences are allowed in order that- circuity of action may be avoided. The ground of objection to the plaintiff's recovery is the averment, that the tract of land contains twelve acres less than he represented, it to contain, when he sold the cord wood on it to two of the defendants. Let us first look at the contract of sale. It does not mention the boundaries of- the tract, nor does it make any statement of the number of acres, nor make any reference to either of these subjects, nor can the conversation between the parties previously to the time when it was executed have the effect of varying in any particular the written contract. The writing, and nothing else, must stand as the authentic memorial of the contract of the parties. This rule has been universally recognized by the highest authorities known to the law. Greenleaf lays it down in very emphatic terms: “When parties have deliberately put their engagements into writing, in such terms as import a legal obligation, without any uncertainty as to the object or extent of such engagement, it is conclusively presumed that the whole engagement of the parties, and the extent and manner of their undertaking, was reduced to writing; and all oral testimony of a previous colloquium between the parties, or of conversation or declarations at the time when it was completed, or afterwards, as it would tend in many *318instances to substitute a new and different contract for the one which was really agreed upon, to tfye prejudice, possibly, of one of the parties, is rejected.” 1 Greenleaf’s Evidence, section 275. As there was no contract making any stipulations about the number of acres contained in the tract of land, or about its boundaries, no breach of contract is shown, or can be shown by evidence on these points. But nevertheless the conversations between the parties previously to the contract are of importance for another purpose in the cause. If the representations are shown to be of such a character as to maintain an action against -the plaintiff, the defendants may rely on them by way of defence. The nature of the representations which will sustain an action ought not to be the subject of doubt. On this question the Courts have for a long time accepted very fully, and with great unanimity the doctrines declared in the leading case of Pasley vs. Freeman. A quotation from the Supreme Court of the United States will be sufficient for the present purpose: “The gist of the action is fraud in the defendants, and damage to the - plaintiff. Fraud means, an intention to deceive. If there was no such intention; if the party honestly stated his own opinion, believing at the time that he stated the truth, he is not liable in this form of action, although the representation turned out to be entirely untrue. Since the decision in Haycroft vs. Creasy, 2 East, made in 1801, the question has been settled to this effect in England. The Supreme Court of New York held likewise in Young vs. Covell, 8 Johns., 23. That Court declared it to be well settled, that this action could not be sustained, without proving actual fraud in the defendant, or an intention to deceive the plaintiff by false representations. The simple fact of making representations which turn out not to be true, unconnected with a fraudulent design, *319is not sufficient. This decision was made forty years ago and stands uncontradicted, so far as we know, in tire American Courts.” Lord vs. Goddard, 13 Howard, 211. The same views have been expressed by this Court in Mc Aleer vs. Horsey, 35 Md., 439, and Buschman vs. Codd, 52 Md., 202. It follows then that unless the representations made by the plaintiff were both false and fraudulent, they would not furnish matter of defence to this action. Tlie first and fifth prayers of the plaintiff' ought to have been granted, and the defendants’ prayer should have been refused.
We have laid out of our view the class of cases, which show the circumstances under which a contract may.be rescinded for misrepresentations honestly made with a full belief in their truth; because where a contract is rescinded there must be restitutio in integrum; the state of things which existed before the contract must be.restored. In the present case the defendants have held on to the contract, and accepted the full benefit of it, as far as they could, and have not made any restitution to the plaintiff. Where a party has not, by his conduct affirmed a contract he may rescind it if lie can show that he entered into it on the faith of a false representation, made by the other party touching the essence of the contract, whether the misrepresentation were the result of fraud or mistake. Doggett vs. Emerson, 3 Story, 700. The same doctrine as to the effect of a misrepresentation was held in Joice vs. Taylor, 6 Gill and Johnson, 54.